Broyles, C. J.
1. The two excerpts from the charge of the court, complained of in the motion for a new trial, when considered in the light of the charge as a whole and the facts of the case, show no error requiring the grant of a new trial.
2. The admission of the evidence set oitt in special grounds 3 and 4 of the motion for a new trial was not error for any reason assigned.'
3 “It is a rule flowing from the common law, and recognized in this State, as well as in most of the other American States, that it is a duty of a steam-railroad company to exercise ordinary care and diligence in keeping its track and right of way free from combustible matter, whereby fl,re from its locomotives may be carried to adjacent property, and that an action will lie for negligence in this respect, although it may be shown that the engine from which the fire escaped was properly equipped and prudently handled. Georgia R. Co. v. Lawrence, 74 Ga. 534; Southern Ry. Co. v. Thompson, 129 Ga. 367 (8) (58 S. E. 1044) ; Western & Atlantic R. Co. v. Tate, 129 Ga. 526 (2) (59 S. E. 266). The very fact that fire will sometimes escape from locomotives, though most carefully equipped and handled, makes it the dictate of prudence that the adjacent right of way should also be taken into consideration by the railway company, in the discharge of its duty of so using its own property as not to injure the property of others. See 13 Am. & Eng. Enc. Law (2d ed.), 466 et seq.” Atlantic C. L. R. Co. v. Davis, 5 Ga. App. 214 (2), 217 (62 S. E. 1022). Under this ruling and the facts of the instant case, the verdict in favor of the plaintiff was authorized, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.